           Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THOMAS H. FUTCH,                       )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. _____________________
A & N INVESTMENT, LLC,                 )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, THOMAS H. FUTCH, by and through the undersigned

counsel, and files this, his Complaint against Defendant A & N INVESTMENT,

LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                                 JURISDICTION

      1.      This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

                                      PARTIES

      2.      Plaintiff THOMAS H. FUTCH (hereinafter “Plaintiff”) is, and has

                                           1
            Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 2 of 14




been at all times relevant to the instant matter, a natural person residing in Decatur,

Georgia (Dekalb County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Defendant A & N INVESTMENT, LLC (hereinafter “Defendant”) is

a Georgia limited liability company that transacts business in the state of Georgia

and within this judicial district.

       7.      Defendant may be properly served with process via its registered

agent for service, to wit: Shelley Anthony, 105 McIntosh Crossing, Fayetteville,

Georgia 30214.

                            FACTUAL ALLEGATIONS

       8.      On or about January 24, 2019, Plaintiff was a customer at “Wings

House” and “This Is It! BBQ & Seafood,” businesses located at 4065 Memorial

Drive, Decatur, Georgia 30032.

       9.      Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The two contiguous structures

and improvements situated upon said real property shall be referenced herein as the

                                           2
         Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 3 of 14




“East Facility” and “West Facility” (together, the “Facilities”) and said real

property shall be referenced herein as the “Property.”).

      10.    Plaintiff lives in the near vicinity of the Facilities and Property.

      11.    Plaintiff’s access to the businesses located at 4065 Memorial Drive,

Decatur, Georgia 30032, DeKalb County Property Appraiser’s parcel number 15

231 06 001, and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the

Facilities and Property, including those set forth in this Complaint.

      12.    Plaintiff has visited the Facilities and Property at least once before and

intends on revisiting the Facilities and Property once the Facilities and Property are

made accessible.

      13.    Plaintiff intends to revisit the Facilities and Property to purchase

goods and/or services.

      14.    Plaintiff travelled to the Facilities and Property as a customer,

encountered the barriers to access at the Facilities and Property that are detailed in

this Complaint, engaged those barriers, suffered legal harm and legal injury, and

will continue to suffer such harm and injury as a result of the illegal barriers to

                                           3
         Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 4 of 14




access present at the Facilities and Property.

                              COUNT I
                  VIOLATIONS OF THE ADA AND ADAAG

      15.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      16.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      17.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      18.    The Facilities are each a public accommodation and service

establishment.

      19.    The Property is a public accommodation and service establishment.

      20.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      21.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).


                                          4
         Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 5 of 14




      22.    The Facilities must be, but are not, in compliance with the ADA and

ADAAG.

      23.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      24.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facilities and the Property in his capacity as a customer of the Facilities and

Property, but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facilities and Property that preclude and/or limit his access to the Facilities and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

      25.    Plaintiff intends to visit the Facilities and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Facilities

and Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facilities and Property that preclude and/or limit his access to the Facilities and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

                                          5
            Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 6 of 14




violations more specifically set forth in this Complaint.

      26.      Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facilities

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      27.      Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facilities and Property, including those

specifically set forth herein, and make the Facilities and Property accessible to and

usable by Plaintiff and other persons with disabilities.

      28.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facilities and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facilities and Property include, but are not limited to:

      (a)      ACCESSIBLE ELEMENTS:

      (i)      The Property lacks an accessible route from the public sidewalk

               to the accessible entrances of the Facilities, in violation of

               section 206.2.1 of the 2010 ADAAG standards.

                                           6
   Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 7 of 14




(ii)    The accessible parking space on the Property most proximate to

        Unit C2 of the East Facility does not have properly marked

        access aisle adjacent to it, in violation of section 502.3.3 of the

        2010 ADAAG standards.

(iii)   The signage corresponding to the above-described accessible

        parking space on the Property most proximate to Unit C2 of the

        East Facility is not installed at a permissible height, in violation

        of section 502.6 of the 2010 ADAAG standards.

(iv)    The above-described accessible parking space on the Property

        most proximate to Unit C2 of the East Facility is not level due

        to the presence of a ramp within the boundaries of the

        accessible parking space, in violation of section 502.4 of the

        2010 ADAAG standards.

(v)     The above-described ramp on the Property most proximate to

        Unit C2 of the East Facility has a slope exceeding 1:10 (one to

        ten), in violation of section 405.2 of the 2010 ADAAG

        standards.

(vi)    The above-described ramp on the Property most proximate to

        Unit C2 of the East Facility also lacks finished edges or edge



                                     7
  Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 8 of 14




       protection, in violation of section 405.9 of the 2010 ADAAG

       standards.

(vii) There is a vertical rise of approximately 4” (four inches) along

       the accessible route connecting the East Facility and the West

       Facility, requiring that disabled individuals travel in the

       vehicular way to access each other, in violation of section 303.2

       of the 2010 ADAAG standards. As such, The Property lacks an

       accessible    route   connecting     separate    structures    and

       improvements as required by section 206.2.2 of the 2010

       ADAAG standards.

(viii) The accessible parking space on the Property most proximate to

       Unit E of the West Facility does not have properly marked

       access aisle adjacent to it, in violation of section 502.3.3 of the

       2010 ADAAG standards.

(ix)   The accessible parking space on the Property most proximate to

       Unit E of the West Facility is not level due to the presence of a

       ramp within the boundaries of the accessible parking space, in

       violation of section 502.4 of the 2010 ADAAG standards.




                                    8
  Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 9 of 14




(x)    The above-described ramp on the Property most proximate to

       Unit E of the West Facility has a slope exceeding 1:10 in

       violation of section 405.2 of the 2010 ADAAG standards.

(xi)   The walking surfaces of the accessible route between Units E

       and F of the West Facility have excessive slope, in violation of

       section 403.3 of the 2010 ADAAG standards.

(xii) The accessible route between Units E and F have a rise greater

       than 6 inches but does not have handrails on both sides of such

       route, in violation of sections 405.8 and 505 of the 2010

       ADAAG standards.

(xiii) The accessible parking space on the Property most proximate to

       Unit G of the West Facility does not have an identification sign,

       in violation of section 502.6 of the 2010 ADAAG standards.

(xiv) The accessible parking space on the Property most proximate to

       Unit G of the West Facility does not have properly marked

       access aisle adjacent to it, in violation of section 502.3.3 of the

       2010 ADAAG standards.

(xv) The accessible parking space on the Property most proximate to

       Unit G of the West Facility is not level due to the presence of a



                                    9
  Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 10 of 14




       ramp within the boundaries of said accessible parking space, in

       violation of section 502.4 of the 2010 ADAAG standards.

(xvi) The interior of the Unit A portion of the East Facility has a

       sales and services counter lacking any portion of which that has

       a maximum height of 36 (thirty-six) inches from the finished

       floor, in violation of section 904.4 of the 2010 ADAAG

       standards.

(xvii) The interior of the Unit A portion of the East Facility lacks at

       least 5% of the dining surfaces provided for consumption of

       food or drink that comply with section 902.2 of the 2010

       ADAAG standards, requiring appropriate knee and toe

       clearance complying with section 306 of the 2010 ADAAG

       standards, positioned for a forward approach, in violation of

       section 226.1 of the 2010 ADAAG standards.

(b)    RESTROOMS:

(i)    The restroom in the Unit A portion of the East Facility lacks

       proper door hardware, in violation of section 404.2.7 of the

       2010 ADAAG standards.

(ii)   The hand operated flush control on the commode in the

       restroom in the Unit A portion of the East Facility is not located

                                   10
        Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 11 of 14




              on the open side of the accessible stall, in violation of section

              604.6 of the 2010 ADAAG standards.

      (iii)   The sink in the restroom in the Unit A portion of the East

              Facility has exposed pipes and surfaces that are not insulated or

              configured to protect against skin contact, in violation of

              section 606.5 of the 2010 ADAAG standards.

      (iv)    The mirror in the restroom in the Unit A portion of the East

              Facility exceeds the maximum permissible height set forth in

              section 603.3 of the 2010 ADAAG standards.

      29.     The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facilities and Property.

      30.     Plaintiff requires an inspection of Facilities and Property in order to

determine all of the discriminatory conditions present at the Facilities and Property

in violation of the ADA.

      31.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      32.     All of the violations alleged herein are readily achievable to modify

                                         11
        Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 12 of 14




to bring the Facilities and Property into compliance with the ADA.

      33.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facilities and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      34.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facilities and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      35.    Upon information and good faith belief, the Facilities and Property

have been altered since 2010.

      36.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      37.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facilities and Property, including

those alleged herein.

      38.    Plaintiff’s requested relief serves the public interest.

      39.    The benefit to Plaintiff and the public of the relief outweighs any

                                          12
        Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 13 of 14




resulting detriment to Defendant.

      40.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      41.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facilities and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facilities and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: February 6, 2019.

                                      Respectfully submitted,

                                        13
        Case 1:19-cv-00642-AT Document 1 Filed 02/06/19 Page 14 of 14




                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich
                                    Georgia Bar No. 242240
                                    The Law Office of Craig J. Ehrlich, LLC
                                    1123 Zonolite Road, N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      14
